Citation Nr: 1516445	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-18 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for bilateral hip disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for bilateral knee disability.

7.  Entitlement to service connection for bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem. North Carolina.

In August 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.


REMAND

The Board's review of the record reveals that further development is warranted before the claims on appeal are decided.


Bilateral Hearing Loss Disability and Tinnitus

The Veteran contends that he has bilateral hearing loss and tinnitus due to noise exposure working in a motor pool during his active service. 

A January 2012 VA examiner determined that audiological testing results were unreliable and that no diagnosis could be provided because the Veteran's word recognition scores were much poorer than expected considering his speech reception thresholds and communicative skills.  The examiner noted that there was a current complaint of tinnitus but did not provide a diagnosis or rationale related to the claim.

In an August 2014 Board hearing, the Veteran indicated he noticed hearing loss and tinnitus while in Motor T School working around diesel motors without hearing protection and that half of the motor pool that worked with him had hearing problems.  He stated that he had difficulty hearing anyone that was on his left side and could only use ear pieces in the right ear.  He further reported constant ringing and muffled tinnitus ever since working in Motor T School and that his hearing had worsened.  With regard to the January 2012 VA examination, the Veteran did not recall any problems with the examination and the examiner did not tell him that there were any issues with the audiological testing.  

In light of the Veteran's statements regarding symptoms of tinnitus and hearing loss in and since active service, and his credible testimony that he was unaware of any issues with his last VA examination, the Board finds that the Veteran should be afforded another examination to determine whether the Veteran has bilateral hearing loss disability and tinnitus and, if so, whether they are related to his active service, to include exposure to loud noise.

Headaches, Bilateral Hip Disability, and Low Back Disability

At the August 2014 Board hearing, the Veteran testified that he began having headaches in service due to loud noise and gas fumes in Motor T School and additionally from being hit in the head on multiple occasions while playing football.  He stated that his headaches began in 1995 and increased in frequency in 1997 and that his headaches have continued ever since.  The Veteran also testified that he fell and hurt his left knee in service and he felt that it led to bilateral hip pain that he self-treated and that the periodic pain gradually worsened.  He noted that his low back pain began after injuring his back playing football in service, he also self-treated the low back pain, and has had pain ever since.  He indicated that he first sought private chiropractic treatment to alleviate low back pain in about 2000.

In an August 2014 statement, the Veteran's private chiropractor reported that he had treated the Veteran for frontal headaches, left hip pain, and low back pain since April 2005, and that it was at least as likely as not that the myofascial pain and dysfunction disabilities were, "a continuation of injuries sustained in his military service."  Related private treatment records indicate the Veteran reported bilateral hip pain in April 2010.  

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the medical evidence confirming that the Veteran received private treatment for headaches, bilateral hip pain, and low back pain; his testimony that headaches, hip pain, and low back pain began after injuries in service and that the pain has continued ever since; his private chiropractor's statement indicating that the Veteran's headaches, left hip disorder, and low back disorder are related to injuries sustained in active service; and the fact that the Veteran has not been provided a VA examination in response to these claims, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed headaches, bilateral hip disorder, and low back disorder.  

Bilateral Knee Disability

The Veteran contends that his bilateral knee disability is related to multiple injuries in active service.

In a January 2012 VA examination, the Veteran reported sustaining a left knee contusion in 1995 that caused swelling and pain.  The examiner noted mild asymptomatic swelling was found on his separation examination but found no evidence of chronicity and indicated his current symptoms included swelling and pain in the left knee following exercise or prolonged standing.  The examiner opined it was less likely than not that the present left knee problem was related to the 1995 in-service basketball injury because there was only one mention of an acute left knee contusion, one mention of mild bilateral post-exercise swelling noted on the separation examination, and no physical findings, diagnosis, or evidence of chronicity since discharge.

In an August 2014 hearing, the Veteran testified that he sprained his knees often while playing football and baseball in service because he was tackled and hit a lot, with service treatment records noting a left knee contusion in Motor T School.  He also reported that he twisted his knee on a 15 mile march that had caused constant pain ever since.  He indicated he had joint swelling after exercise in service and that he continued to have joint swelling with exercise since.

The Board finds the January 2012 VA examination report inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner failed to account for all pertinent evidence of record when finding that the Veteran's current left knee disorder was not related to service because the examiner did not address the Veteran's statements regarding multiple knee injuries in service and that knee pain began in service and continued ever since.  In addition, in light of the Veteran's statements concerning his right knee symptoms, the Board is of the opinion that he should be afforded another examination to determine the nature and etiology of any right knee disorders present during the period of the claim.  

Bilateral Foot Disability

The Veteran's service entrance examination was positive for asymptomatic moderate pes planus.  

In a January 2012 VA examination, the Veteran reported intermittent daily left foot pain in the arch treated with inserts that provided minimal relief.  The examiner noted in-service diagnoses of left foot contusion, ingrown toenail, pes planus, and plantar fasciitis and found no mention of chronicity of the pes planus, left foot contusion, or left foot ingrown toenail on the Veteran's separation examination.  The examiner found current mild plantar tenderness due to pes planus but no current ingrown toenail or small left toe contusion.  The examiner opined that the currently present problems with the Veteran's feet were more likely related to pes planus than an injury or ingrown toenail noted in the service treatment records and further noted that there were no mention of pes planus problems in service or at separation from service.

The Veteran testified in an August 2014 hearing that he had no problems with his feet prior to service but had multiple foot injuries playing basketball in service.  He further reported in-service arch pain and numbness in his feet and toes that began in service and have continued ever since.  

In August 2014, the Veteran's chiropractor indicated the Veteran had been treated for bilateral foot pain since April 2005 that was a continuation of injuries sustained in military service.  

Further, the Veteran's private podiatrist reported in August 2014 that the Veteran was treated for the past two years for foot and Achilles problems that were caused by severe fallen arches and pronation.  Dr. J.R., the Veteran's podiatrist, noted that the Veteran had plantar fasciitis, Achilles tendinitis, and chronic pain and opined that his active service worsened his feet and affected his ability to perform daily tasks and occupational activities.  Dr. J.R. noted that the gradual flattening of the Veteran's arches impacted his daily living and that chronic plantar fasciitis and Achilles' pain were related to or a continuation of repetitive in-service injury.

The Board finds the January 2012 VA examination report to be inadequate for adjudicative purposes.  The Board finds that the VA examiner failed to account for all pertinent evidence of record when finding that the Veteran's bilateral foot disability was not related to service because it did not address the Veteran's statements regarding multiple bilateral foot injuries in service and that bilateral foot pain began in service and continued ever since.  In addition, in light of the Veteran's private podiatrist's statement, subsequent VA opinion should also determine the nature and etiology of all bilateral foot disorders present during the period of the claim.  Therefore, the claim must be remanded for another VA examination.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record any outstanding, pertinent records, to include any VA records.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertaining to the Veteran's claims, to include any outstanding, pertinent VA Medical Center treatment records.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all knee, back, hip, and headache disorders present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to each knee, back, hip, and headache disorder present during the period of the claims as to whether there is a 50 percent or better probability that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.

The rationale for all opinions expressed must also be provided.  For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3. The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine if the Veteran has sufficient hearing impairment to qualify as a disability and to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion with respect to the Veteran's tinnitus and bilateral hearing impairment as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  

For the purposes of the opinions, the examiner should assume that the Veteran is a credible historian.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4. The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all foot disorders present during the period of the claim.  The examination should be performed by a person other than the person who performed the January 2012 examination.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify each foot disorder present during the period of the claim.  

With respect to any pes planus present during the period of the claim, the examiner should state an opinion as to whether the disorder permanently increased in severity during the Veteran's active service and if so whether the service increase was clearly and unmistakably due to natural progress.  If the examiner is of the opinion that the disorder did not permanently increase in severity during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder permanently increased in severity as a result of active service.

With respect to any other foot disorders present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5. The RO or the AMC should also undertake any other development it determines to be warranted.

6. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




